Order unanimously affirmed, without costs. Memorandum: On the issue presented by appellant that respondent, Secretary of State, erred constitutionally in determining the form of the ballot see Matter of Stabile v. Lomenzo, (30 A D 2d 1054, affd. 22 N Y 2d 957). On the issue of laches and the possible confusion arising from a last-minute change in the form of the ballot see Williams v. Rhodes (393 U. S. 23). (Order entered Oct. 29, 1968) (Appeal from order of Erie Special Term validating form of ballot and dismissing petition.) Present — Bastow, P. J., Goldman, Del Vecchio, Marsh and Witmer, JJ.